Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 1 of 12 PageID #: 1




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 268-7080
spencer@spencersheehan.com

United States District Court
Eastern District of New York                                                1:20-cv-06066

Jonathan Dill, individually and on behalf of
all others similarly situated,
                                      Plaintiff,

                      - against -                                             Complaint

Under Armour, Inc.,
                                      Defendant

           Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge: Under Armour, Inc.


           1.     Under Armour, Inc. (“defendant”) manufactures, distributes, markets, labels and

sells clothes designed to improve athletic performance under its “Rush” line (“Product”) to

consumers from retail and online stores and from its website.

           2.     Defendant’s website describes its Rush Products as “the Fabric Version of an

Infrared Sauna, Recycling the Body's Energy During Performance.”1




1
    https://about.underarmour.com/news/2019/03/ua-rush-2019-scientifically-tested-athlete-proven
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 2 of 12 PageID #: 2




       3.    The Product is a type of “bioceramic,” described as a “mineral-infused fabric

designed to enhance performance, giving athletes that extra edge by recycling the body's energy

during moments of performance.”

       4.    According to Defendant, “This scientifically engineered fabric promotes improved

performance and energy return. In simplified terms, UA RUSH is intended to provide the same

benefits to the body as an infrared sauna.”

       5.    Defendant describes how the Product purports to work:

       During performance, the body emits heat. The responsive UA RUSH fabric absorbs
       that heat and converts it into infrared energy that is re-emitted back into the body.
       This recycled energy increases temporary localized circulation, promoting
       improved performance, energy and recovery. When worn, UA RUSH stimulates
       increased endurance and strength.

       6.    On the webpages where the Product is sold, it states:




                                                2
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 3 of 12 PageID #: 3




          What's it do?

          No wasted energy, only more gains. UA RUSH™ uses a mineral-infused fabric to
          take the energy you give off when you work and reflect it back into your muscles,
          increasing blood flow and helping them work harder. DNA

      •   As your body emits energy, the mineral-infused fabric absorbs & reflects it back into

          tissues & muscles, improving endurance & strength;

      •   Powered by Celliant




          7.     Defendant’s website targeted to the United States does not use the term “far infrared

radiation” (FIR) but this is used on its sites in other countries:2




2
    https://www.underarmour.com.sg/en-sg/tb12.html


                                                     3
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 4 of 12 PageID #: 4




        Far Infrared is a type of energy on the infrared spectrum that has several benefits
        for the human body. Our goal was to harness it even when you’re resting.

        The soft bioceramic print on the inside of the garment absorbs the body’s natural
        heat and reflects Far Infrared back to the skin.

        8.     FIR is a region in the infrared spectrum of electromagnetic radiation, rays in the 4–

14 μm range.

        9.     After absorbing heat from the human body, the Product purportedly converts the

energy (heat) emitted into FIR, which is reflected back to the body.

        10.    The re-emitted FIR is theorized to penetrate the skin into subcutaneous tissue.

        11.    This “recycled energy” is said to increase blood circulation, leading to improved

athletic performance through greater energy and faster recovery.

        12.    However, it is false to claim that FIR can achieve the effects claimed by Defendant.

        13.    Human tissue is close to 70% water, which means it becomes opaque to infrared as

the wavelength increased into the FIR.

        14.    Between the three types of infrared radiation, FIR is the least capable of penetrating

human tissue and dissipating heat.3

        15.    Near-infrared (IR-A; 700 nm – 1,400 nm) has the greatest ability to penetrate human

tissue, to the subcutaneous layer (up to 5 mm) and provides the best dissipation of heat from the

skin surface. 4

        16.    Mid-infrared (IR-B; 1,400 nm – 3,000 nm) has the next deepest tissue penetration,

to roughly 0.5 mm.

        17.    Far-infrared radiation (IR-C; 3,000 nm – 1 mm) only has a tissue penetration of about



3
  Walter J. Crinnion, "Sauna as a valuable clinical tool for cardiovascular, autoimmune, toxicant-induced and other
chronic health problems." Alternative Medicine Review 16.3 (2011).
4
  One nm is one-millionth of a meter.


                                                        4
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 5 of 12 PageID #: 5




0.1 mm.5

        18.    Therefore, any far-infrared radiation will be unable to penetrate through the skin to

achieve the effects promised, viz, increased circulation.

        19.    Though the Product claims to have the ability to “recycle[d] energy,” this is

misleading because all bodies at temperatures above absolute zero emit energy, or “heat.”

        20.    Far-infrared radiation is no different from ordinary heat energy radiated by all

objects.

        21.    The ability to emit energy back to the body is inherent in any fabric that absorbs heat

and radiates warmth.

        22.    Plaintiff used the Product but did not receive the effects and benefits claimed and in

no way was he able to recover quicker or exercise longer relative to other athletic clothes.

        23.    Even if FIR was capable of the effects claimed, the FIR generated by the Product

would not be of sufficient intensity to achieve the advertised benefit.

        24.    The Product’s composition and construction does not meaningfully, or at all, increase

energy or recovery time.

        25.    In fact, numerous scientists have noted the dangers of far-infrared radiation.

        26.    Therefore, if the Product were to have the effects claimed by Defendant, this would

be dangerous for consumers.

        27.    Therefore, Defendant’s claims about the Product’s effects are false promises.

        28.    Defendant’s advertising is false and misleading because the vast weight of the

competent evidence establishes that far-infrared radiation is not capable of having the effects

claimed.


5
 Albert Bachem and C. I. Reed. "The penetration of light through human skin." American Journal of Physiology-
Legacy Content 97.1 (1931): 86-91.


                                                     5
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 6 of 12 PageID #: 6




       29.   The Product is no more effective than a placebo.

       30.   Defendant’s branding, marketing and packaging of the Product is designed to – and

does – deceive, mislead, and defraud plaintiff and consumers.

       31.   Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       32.   The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

       33.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

       34.   As a result of the false and misleading labeling, the Product is an sold at a premium

price, approximately no less than $50 for a sleeveless t-shirt, and up, compared to other similar

products represented in a non-misleading way, and higher than the price of the Product if it were

represented in a non-misleading way.

                                      Jurisdiction and Venue


       35.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

       36.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

       37.   Plaintiff Jonathan Dill is a citizen of New York.

       38.   Defendant Under Armour, Inc. is a Maryland corporation with a principal place of

business in Baltimore, Baltimore City County, Maryland.

       39.   “Minimal diversity” exists because plaintiff Jonathan Dill and defendant are citizens



                                                6
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 7 of 12 PageID #: 7




of different states.

        40.   Upon information and belief, sales of the Product exceed $5 million during the

applicable statutes of limitations, exclusive of interest and costs.

        41.   Venue is proper a substantial part of the events or omissions giving rise to the claim

occurred in this District.

        42.   Plaintiff purchased the Product in 2020.

        43.   Plaintiff bought the Product at or exceeding the above-referenced price because he

liked the product for its intended use and relied upon its representations that it would increase

energy and recovery times during and after exercise.

        44.   Plaintiff was deceived by and relied upon the Product's deceptive labeling and

marketing.

        45.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions or would have paid less for it.

        46.   Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's labels are consistent with the Product’s components.

                                          Class Allegations


        47.   The class will consist of all purchasers of the Product who reside in New York, New

Jersey and Pennsylvania during the applicable statutes of limitations.

        48.   Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

        49.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        50.   Plaintiff's claims and basis for relief are typical to other members because all were



                                                  7
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 8 of 12 PageID #: 8




subjected to the same unfair and deceptive representations and actions.

       51.    Plaintiff is an adequate representative because his interests do not conflict with other

members.

       52.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       53.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       54.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       55.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                    (Consumer Protection Statutes)

       56.    Plaintiff incorporates by reference all preceding paragraphs.

       57.    Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers.

       58.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       59.    Defendant misrepresented the ability of the Product to increase energy and decrease

recovery time after exercise.

       60.    The Product’s ability to “recycle energy” was material to consumers.

       61.    Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

       62.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.



                                                  8
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 9 of 12 PageID #: 9




                                    Negligent Misrepresentation


       63.    Plaintiff incorporates by reference all preceding paragraphs.

       64.    Defendant had a duty to disclose the amount and presence of the characterizing

ingredients on the front label in the Product’s flavoring designation.

       65.    This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       66.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       67.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       68.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       69.    Plaintiff incorporates by reference all preceding paragraphs.

       70.    The Product was manufactured, labeled and sold by defendant or at its express

directions and instructions, and warranted to plaintiff and class members that it possessed

qualitative and/or compositional attributes it did not.

       71.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       72.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       73.    Plaintiff provided or will provide notice to defendant, its agents, representatives, and


                                                  9
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 10 of 12 PageID #: 10




 their employees.

        74.   Defendant received notice and should have been aware of these misrepresentations

 due to numerous complaints by consumers to its main office over the past several years regarding

 the Product, of the type described here.

        75.   The Product did not conform to its affirmations of fact and promises due to

 defendant’s actions and were not merchantable because plaintiffs expected a product that was

 described by Defendant.

        76.   Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                                 Fraud


        77.   Plaintiff incorporates by reference all preceding paragraphs.

        78.   Defendant’s fraudulent intent is evinced by its failure to accurately represent the

 Product, when it knew its statements were neither true nor accurate and misled consumers.

        79.   Defendant was motivated by increasing its market share against competitor products.

        80.   Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                            Unjust Enrichment


        81.   Plaintiff incorporates by reference all preceding paragraphs.

        82.   Defendant obtained benefits and monies because the Product was not as represented

 and expected, to the detriment and impoverishment of plaintiff and class members, who seek

 restitution and disgorgement of inequitably obtained profits.




                                                   10
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 11 of 12 PageID #: 11




                                  Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying plaintiff as representative and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

        representations, and restitution and disgorgement for members of the class pursuant to the

        applicable laws;

    4. Awarding monetary damages, statutory damages under the GBL and interest pursuant to

        the common law and other statutory claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

        experts; and

    6. Other and further relief as the Court deems just and proper.

 Dated: December 14, 2020
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               60 Cuttermill Rd Ste 409
                                                               Great Neck NY 11021-3104
                                                               Tel: (516) 268-7080
                                                               Fax: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056




                                                 11
Case 1:20-cv-06066-AMD-VMS Document 1 Filed 12/14/20 Page 12 of 12 PageID #: 12




 1:20-cv-06066
 United States District Court
 Eastern District of New York

 Jonathan Dill, individually and on behalf of all others similarly situated,


                                           Plaintiff,


          - against -


 Under Armour, Inc.,


                                           Defendant




                                             Complaint



                        Sheehan & Associates, P.C.
                         60 Cuttermill Rd Ste 409
                         Great Neck NY 11021-3104
                            Tel: (516) 268-7080
                            Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: December 14, 2020
                                                                               /s/ Spencer Sheehan
                                                                                Spencer Sheehan
